Case 2:18-cv-00601-JES-MRM Document 12 Filed 12/11/18 Page 1 of 2 PageID 118



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

EMPLOYERS INSURANCE COMPANY
OF WAUSAU,

           Plaintiff,

v.                                 Case No:   2:18-cv-601-FtM-99MRM

REDLANDS CHRISTIAN      MIGRANT
ASSOCIATION, INC.,

           Defendant.


                                   ORDER

      This matter comes before the Court on review of the file.          On

December 3, 2018, the Court issued an Order to Show Cause (Doc.

#11) directing plaintiff to respond to pending motions and to show

cause why a default should not be entered as to defendant's

Counterclaim (Doc. #9).       No responses to the motions for a more

definite statement and motion to strike, or the Counterclaim were

filed, and the time to respond has expired.             Plaintiff was on

notice that the failure to respond to the Counterclaim would result

in the entry of a default without further notice.          The Court will

consider the motions without a response, and a default shall issue.

      Accordingly, it is hereby

      ORDERED:
Case 2:18-cv-00601-JES-MRM Document 12 Filed 12/11/18 Page 2 of 2 PageID 119



      The Clerk shall issue a default against plaintiff as to the

Counterclaim (Doc. #9).

      DONE and ORDERED at Fort Myers, Florida, this            11th     day

of December, 2018.




Copies:
Counsel of Record




                                   - 2 -
